       Case 2:20-cv-01752-DLR Document 72 Filed 03/31/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Albert L Jacobs, Jr., et al.,                    No. CV-20-01752-PHX-DLR
10                  Plaintiffs,                       ORDER
11   v.
12   Wheaton Van Lines Incorporated, et al.,
13                  Defendants.
14
15
16         Before the Court is Defendants’ motion for leave to file an amended declaration
17   (Doc. 69), to which Plaintiffs have filed a response in opposition (Doc. 70). Defendants’
18   motion is granted for the following reasons.
19         On March 2, 2021, the Court granted Defendants’ motion for attorneys’ fees and
20   costs incurred in defending against Plaintiffs’ sanctions motion. (Doc. 66.) On March 9,
21   2021, Plaintiffs filed a motion for reconsideration, which argues that the Court erred in
22   granting Defendants’ motion because Defendants’ fee affidavit lacks language required by
23   28 U.S.C. § 1746—specifically that the affiant makes the declaration under penalty of
24   perjury. (Doc. 67.) On March 18, 2021, Defendants filed a motion requesting leave to file
25   an amended declaration containing the inadvertently omitted language. (Doc. 69.)
26         The Court may, for good cause, grant a party leave to file a late amended declaration
27   that complies with § 1746 when the party’s untimeliness is due to excusable neglect.
28   Wilson v. GMAC Mortg. LLC, No. CV 11-00546-PHX-FJM, 2012 WL 780813, at * 3-4
       Case 2:20-cv-01752-DLR Document 72 Filed 03/31/21 Page 2 of 2



 1   (D. Ariz. Mar. 9, 2012). In determining whether neglect is excusable, the Court assesses
 2   “all relevant circumstances surrounding the party’s omission” including (1) the danger of
 3   prejudice to the opposing party, (2) the length of the delay and its potential impact on the
 4   proceedings, (3) the reason for the delay, and (4) whether the movant acted in good faith.
 5   Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 395 (1993). Having
 6   balanced the relevant factors, the Court concludes that Defendants’ neglect in failing to
 7   submit a timely declaration containing the necessary § 1746 language is excusable.
 8          First, Plaintiffs have no more than conclusorily asserted, without support, that they
 9   will suffer prejudice if Defendants are permitted to file an amended declaration. To the
10   contrary, permitting Defendants to file an amended declaration identical to the current one,
11   apart from the § 1746 language, will not require any additional action on Plaintiffs’ part.
12   Second, allowing the amended filing will not cause undue delay. Defendants originally
13   filed Mr. Parker’s declaration on February 17, 2021.          After being alerted to the
14   declaration’s deficiency, Defendants sought leave to amend their filing approximately one
15   month later. Moreover, Defendants sought such leave before the response deadline to
16   Plaintiffs’ motion for reconsideration. Third, Defendants’ delay, stemming from the
17   original language omission, was due to inadvertence. Finally, Defendants have acted in
18   good faith. While Defendants were undoubtedly negligent and careless when preparing
19   their declaration in support of their motion for attorneys’ fees, no evidence suggests that
20   Defendants willfully removed the § 1746 language or that they intentionally delayed in
21   seeking leave to file an amended declaration. The Court will therefore permit Defendants
22   to file an amended declaration no later than April 5, 2021.
23          IT IS ORDERED that Defendants’ motion for leave to file an amended declaration
24   (Doc. 69) is GRANTED.
25          Dated this 31st day of March, 2021.
26
27
28                                                 Douglas L. Rayes
                                                   United States District Judge

                                                  -2-
